Citation Nr: 0025677	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for uncontrolled bowel 
movements as secondary to the veteran's service connected 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran's DD Form 214 shows active service from September 
1968 to August 1974 and two years, one month and sixteen days 
of other service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Diego, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to an increased evaluation for the 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1 were withdrawn by the veteran in a statement received 
in May 1999.  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
gunshot wound to muscle group XVII with right iliac crest 
bone injury, and degenerative disc disease at L5 to S1 has 
been established.  

2.  The veteran has not submitted any medical evidence that 
shows there is a causal relationship between the veteran's 
service connected residuals of a gunshot wound to muscle 
group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1, and his uncontrolled 
bowel movements.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
uncontrolled bowel movements as secondary to his service 
connected residuals of a gunshot wound to muscle group XVII 
with right iliac crest bone injury, and degenerative disc 
disease at L5 to S1 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sometimes has uncontrolled bowel 
movements as a result of his service connected residuals of a 
gunshot wound to muscle group XVII with right iliac crest 
bone injury, and degenerative disc disease at L5 to S1.  He 
argues that he sometimes experiences partial bowel 
incontinence immediately following the back spasms that he 
sometimes experiences as the result of his service connected 
disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

Initially, the Board notes that entitlement to service 
connection is in effect for the residuals of a gunshot wound 
to muscle group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1. 

A review of the service medical records is negative for 
complaints of bowel incontinence, or for any other chronic 
gastrointestinal complaints.  The veteran was noted to have 
undergone an exploratory laparotomy following his 1968 
gunshot wound, with negative findings.  

Postservice VA medical records first show complaints of bowel 
problems in February 1997.  The veteran was noted to have 
experienced bowel accidents three times over the past three 
years.  The history of the veteran's injury was discussed.  
The examiner did not include a chronic gastrointestinal 
disability in his impression, and there was no discussion of 
the cause of the veteran's bowel accidents.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  He denied any bowel complaints, and the 
examination report is negative for a diagnosis or evidence of 
incontinence.  

VA treatment records dated October 1997 show that the veteran 
reported a single occurrence of blood in his stool several 
months earlier.  There were no further complaints or 
diagnosis concerning a gastrointestinal disability.  December 
1997 records indicated that there were no stool problems.  

Additional VA treatment records dated from March 1998 to 
October 1998 indicate that the veteran was seen on several 
occasions for complaints of low back pain and spasms.  
Uncontrolled bowel movements were not noted.  

The veteran was afforded a VA fee basis examination in July 
1998.  The history of the veteran's gunshot wound and injury 
to his back was discussed, and his current complaints and 
symptoms were noted.  The veteran reported that he had 
experienced four to six episodes of back spasm in the past 
year with associated bowel movements.  He had not undergone 
any evaluation with respect to the bowel problem.  Following 
the examination, the examiner opined that he could find no 
relationship between the veteran's bowel condition and his 
spasms of the lumbar area.  He stated that uncontrolled bowel 
movements were not clinically associated with back spasms in 
that manner.  He believed that the bowel condition was an 
independent phenomenon, and should be independently 
evaluated.  

VA outpatient treatment records dated in May 1999 note that 
the veteran was seen for follow up for complaints of low back 
pain.  He reported doing better over the past six months, but 
said he had experienced two to three bowel incontinence 
episodes over the past six months.  This was not a loss of 
sensation, but more like a response to his back spasms.  The 
assessment was chronic low back pain with X-ray evidence of 
degenerative disc disease.  

The veteran appeared at a hearing before a hearing officer at 
the RO in August 1999.  He said that he first began having 
problems with uncontrolled bowel movements two or three years 
ago.  These would follow an episode of back spasms.  He did 
not always have an uncontrolled bowel movement with his 
spasms, but he never had one without the spasms, which is why 
he believed it must be related to the spasms.  The bowel 
movements were not complete, but only partial.  The veteran 
stated that he had begun to keep a record, and that he had 11 
uncontrolled bowel movements since December 1998.  See 
Transcript.  

The veteran underwent a magnetic resonance imaging study in 
September 1999.  A clinical history of low back pain syndrome 
with stool incontinence with severe muscle spasm was noted.  
The impression was degenerative disc disease at L4 to L5, and 
from L5 to S1.  The conus medullaris and cauda equina nerve 
roots appeared normal. 

After careful review of the veteran's contentions and the 
record, the Board finds that he has failed to submit evidence 
of a well grounded claim for entitlement to service 
connection for uncontrolled bowel movements as secondary to 
his service connected residuals of a gunshot wound to muscle 
group XVII with right iliac crest bone injury, and 
degenerative disc disease at L5 to S1.  The service medical 
records are negative for any evidence of incontinence.  The 
record indicates that service connection has been established 
for the residuals of a gunshot wound to muscle group XVII 
with right iliac crest bone injury, and degenerative disc 
disease at L5 to S1.  The medical evidence shows that the 
veteran first reported a problem with uncontrolled bowel 
movements in 1997.  However, he has not submitted any medical 
evidence that purports to show a relationship between his 
service connected disabilities and his uncontrolled bowel 
movements.  The veteran was afforded a VA examination of his 
disability in July 1998.  This examiner opined that the 
veteran's uncontrolled bowel movements were an independent 
phenomenon from his service connected back disability.  
Although some VA treatment records note complaints of 
uncontrolled bowel movements following back spasms, none of 
the veteran's treating physicians have opined that there is a 
relationship between the two disabilities.  The Board notes 
the veteran's sincere belief that his incontinence is the 
result of his service connected back disability, but the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as the veteran has failed to submit any competent 
medical evidence that shows there is a relationship between 
his service connected disabilities and his uncontrolled bowel 
movements, his claim is not well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91,92 (1993).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for uncontrolled bowel 
movements as secondary to the veteran's service connected 
residuals of a gunshot wound to muscle group XVII with right 
iliac crest bone injury, and degenerative disc disease at L5 
to S1 is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

